UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7599


TONY GIOVANNI JOSEPH,



                Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02112-BO)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Giovanni Joseph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony    Giovanni   Joseph       seeks   to     appeal     the   district

court’s    order    dismissing    another      inmate’s         28   U.S.C.   § 2241

(2012) petition.      Because Joseph was not a party to that action

and there is no order from which he may appeal, we deny his

motion to proceed in forma pauperis and dismiss his appeal.                        We

dispense    with    oral   argument     because          the    facts   and    legal

contentions   are    adequately    presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                        2